— In a habeas corpus proceeding based on a failure to afford petitioner a timely preliminary parole revocation hearing with proper notice, the appeal is from a judgment of the Supreme Court, Queens County (Rotker, J.), dated November 2, 1983, which granted the petition and sustained the writ.
Judgment reversed, on the law, without costs or disbursements, petition dismissed, writ denied, and petitioner is directed to surrender himself to the superintendent of Queensboro Correctional Facility.
*909In the instant habeas corpus proceeding, petitioner alleged that, contrary to the mandate of Executive Law § 259-i (3) (c) (i), (iii), he did not receive a preliminary parole revocation hearing and notice thereof within 15 days of the execution of the parole revocation warrant and within three days of the execution of the parole violation warrant. However, by executing a waiver of a preliminary parole revocation hearing on July 22, 1982, after being returned to New York from California on July 21, 1982, petitioner waived his right to raise these challenges (see, People ex rel. Miller v Walters, 60 NY2d 899; People ex rel. Hatterson v Walters, 100 AD2d 978). Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.